Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration Statement of Immune Pharmaceuticals Inc. and Subsidiaries on Form S-1 to be filed on or about April 14, 2014 of our report dated April 9, 2014 , on our audits of the consolidated financial statements as of December31, 2013 and 2012 and for each of the years in the two-year period ended December 31, 2013, and for the cumulativeperiod from inception (July 11, 2010) to December31, 2013. We also consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form S-1. /s/ EisnerAmper LLP Iselin, New Jersey April 14, 2014
